Case 18-22636-TPA         Doc 136    Filed 02/05/19 Entered 02/05/19 15:37:56            FILED
                                                                                         Desc Main
                                    Document      Page 1 of 2                            2/5/19 2:20 pm
                                                                                         CLERK
                                                                                         U.S. BANKRUPTCY
                        IN THE UNITED STATES BANKRUPTCY COURT                            COURT - WDPA
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:

   PHYLLIS J. HANEY                               :      Case No. 18-22636-TPA
                                                  :      Chapter 11
                  Debtor(s)                       :
                                                  :
       FRYE TRANSPORTATION GROUP,                 :      Related to Doc No. 131
       INC.                                       :
                                                  :
                  Movant(s)                       :
                                                  :
                  v.                              :
                                                  :
       PHYLLIS J. HANEY, THE BANK OF              :
       NEW YORK MELLON fka The Bank               :
       of New York as Trustee for the Benefit     :
       of the Certificateholders of the           :
       CWABS, Inc., INTERNAL                      :
       REVENUE SERVICE,                           :
       COMMONWEALTH OF                            :
       PENNSYLVANIA DEPARTMENT                    :
       OF REVENUE and BEAVER                      :
       COUNTY TAX CLAIM BUREAU                    :
                                                  :
                  Respondent(s)                   :      Hearing: March 14, 2019 at 11:30 A.M.


                                             ORDER


                On February 1, 2019, Frye Transportation Group, Inc. filed a Motion to Approve

 its Purchase of 902 Western Avenue, Beaver, PA and 1405 8th Avenue, Beaver, PA Pursuant to

 the Terms of a Lease/Commercial Purchase Agreement Dated June 16, 2017 Free and Clear of

 all Liens and Encumbrances at Document No. 131 (“Motion”). However, a review of the Court's

 Electronic Access to Sales Information ("EASI") system indicates that Frye Transportation Group,

 Inc. failed to advertise the sale, which is in violation of W.PA.LBR 6004-1(c). Therefore,
Case 18-22636-TPA        Doc 136     Filed 02/05/19 Entered 02/05/19 15:37:56        Desc Main
                                    Document      Page 2 of 2




                AND NOW, this 5th day of February, 2019, for the foregoing reasons, it is hereby

 ORDERED, ADJUDGED and DECREED that the Motion is DISMISSED, without prejudice to

 refiling within seven (7) days consistent with Local Rule 6004-1(c).




                .


                                              _____________________________________
                                              Thomas P. Agresti, Judge
                                              United States Bankruptcy Court

 Case administrator to serve:
        J. Philip Colavincenzo, Esq.
        Debtor
        Robert O Lampl, Esq.
